Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered February 2, 1995, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ.